Citation Nr: 0013189	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
based on a higher level of aid and attendance under 38 
U.S.C.A. § 1114(r)(2) (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for multiple sclerosis, 
which is presently evaluated as 100 percent disabling.  The 
veteran has also established entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. 1114(o) and 38 C.F.R. 
3.350(e).

2.  The credible and probative evidence of record 
demonstrates that the veteran's multiple sclerosis results in 
loss of use of both lower extremities and his right upper 
extremity and loss of bowel and bladder control, 
necessitating daily health-care services by a personal care 
provider.


CONCLUSION OF LAW

The criteria for entitlement to a higher level of special 
monthly compensation based on a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. 1114(r)(2), are met.  
38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. 3.350, 3.352 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a higher rate of 
special monthly compensation.  He essentially contends that 
he is entitled to a higher rate of aid and attendance, 
pursuant to the criteria of 38 U.S.C.A. 1114(r)(2).  

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Relevant law and regulations

The regulations provide that a veteran receiving the maximum 
rate under § 1114(o) or § 1114(p) who is in need of regular 
aid and attendance or a higher level of care is entitled to 
an additional allowance during periods he or she is not 
hospitalized at United States Government expense.  38 
U.S.C.A. § 1114(r)(1)-(2).  Determination of the factual need 
for aid and attendance is subject to the criteria of 38 
C.F.R. § 3.352(b).

Pursuant to 38 C.F.R. § 3.352(b), the need for a higher level 
of care shall be considered to be the need for personal 
health-care services provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health- care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.352(b)(2).

The higher level of aid and attendance allowance under 
38 U.S.C.A. § 1114(r) is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under § 
1114(o) or § 1114(p), or was based on an independent factual 
determination.

The amount of additional allowance payable to a veteran in 
need of regular aid and attendance is specified in 
38 U.S.C.A. § 1114(r)(1).  The amount of additional allowance 
payable to a veteran in need of a higher level of care is 
specified in 38 U.S.C.A. § 1114(1)(2).  The higher level aid 
and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(1)(2) is payable in lieu of the regular aid and 
attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).

Factual background

The record reflects that the veteran is currently service-
connected for multiple sclerosis, which has been evaluated as 
100 percent disabling, and that he has also been awarded 
entitlement to special monthly compensation pursuant to 38 
U.S.C.A. 1114(o) and 38 C.F.R. 3.350(e).

Recent medical evidence of records consists of a report of a 
VA physical examination conducted in May 1998 as well as 
signed statements submitted in July 1998 from Dr. L.N., the 
veteran's private physician, and from N.W., a certified 
registered intravenous nurse.  

During his May 1998 VA examination, the VA examiner noted 
that the veteran had been using a wheelchair since 1985 and 
that he had lost the use of his right hand in 1994.  The VA 
examiner concluded that his right hand was now 90 percent 
useless and that his left hand had recently grown 
"awkward", with increased problems over the past six 
months.  The VA examiner determined that the veteran also 
experienced extreme urgency and incontinence of urine 
intermittently, and that a year before he had become 
impotent.  The VA examiner noted that he was currently taking 
Baclofen, Flexeril, and a Solu-Medrol IV drip of 1000 
milligrams every four weeks at home, for which he reportedly 
had an implanted reservoir.  The VA examiner concluded that 
the veteran was triplegic and unable to manage himself.  The 
VA examiner noted that the veteran required an attendant and 
that one had accompanied him to the examination.  He 
determined that the veteran could not manage without the 
assistance of a health care provider, and that without such 
assistance, the veteran would have to be hospitalized.

In his July 1998 statement, Dr. N.L. indicated that the 
veteran had been under his care for the past 30 years for 
treatment of his multiple sclerosis.  Dr. N.L. stated that 
the veteran was now a quadripetic and required the assistance 
of a personal care assistant (PCA).  Dr. N.L. reported that 
the veteran's PCA, K.M., provided the veteran with personal 
care, including bathing, food preparation, and housekeeping, 
as well as with the daily distribution of his medication and 
assisting in his Solu-Medrol IV drip every month.  

In her July 1998 statement, N.W. stated that she administered 
the veteran's Solu-Medrol IV drip every month, with the 
assistance of the veteran's PCA.  N.W. stated that the 
veteran's PCA had been present at all of the veteran's 
infusions, and that she had been trained in the proper 
administration of his drip.  N.W. indicated that her own 
duties also included assessing the veteran's general status 
on each of her visits.

In his Substantive Appeal (VA Form 9), the veteran asserted 
that his PCA performs not only housekeeping duties, but also 
assistance with all aspects of his daily health and well-
being.  In particular, the veteran noted that she assists in 
a variety of personal health-care activities, such as dental 
care, administration of medications, and daily bladder and 
bowel functions. 


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Such a claim has been defined by the Court to be "one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute. Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with a recent VA examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, the Board finds that no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See 38 U.S.C.A. § 7104(a); Madden v. Gober, 
125 F.  3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As noted above, pertinent regulations allow for a higher 
level of aid and attendance in cases in which there is a need 
for personal health-care services provided on a daily basis 
in the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health- care professional.  
38 C.F.R. § 3.352.  Such health-care services are defined as, 
but not limited to, physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional.  38 C.F.R. 
§ 3.352.  Although the services provided by the veteran's PCA 
in this case are not identical to those specifically listed 
in 38 C.F.R. § 3.352, the Board believes them to be of 
sufficient similarity and necessity so as to come within the 
"like functions" provision of 38 C.F.R. § 3.352.  In 
particular, the Board notes that the veteran's PCA assists in 
both daily distribution of his medications and with personal 
health-care maintenance, which in this case includes a 
variety of activities such as assistance in daily bladder 
functions.  

In summary, after carefully reviewing the entire record, and 
for the reasons and bases set forth above, the Board finds 
that the veteran's contentions are supported by the evidence, 
and that the criteria for entitlement to a higher level of 
aid and attendance, pursuant to 38 U.S.C.A. 1114(r)(2), are 
met.  In light of the severity of the veteran's multiple 
sclerosis, as well as his need for daily health-care services 
provided by his PCA, the Board finds that the weight of 
probative evidence supports the veteran's claim of 
entitlement to a higher level of aid and attendance, pursuant 
to 38 U.S.C.A. 1114(r)(2).  Thus, the benefit sought on 
appeal is granted.



ORDER

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
1114(r)(2), is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

